Case 1:21-cv-00640-PLM-SJB ECF No. 13, PageID.82 Filed 09/21/21 Page 1 of 1

                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


JOHN JAMES SAKOCIUS,

            Plaintiff,                           Case No. 1:21−cv−640

    v.                                           Hon. Paul L. Maloney

MODERNA, INC., et al.,

            Defendants.
                                             /


                           ORDER REJECTING PLEADING


       The Court has examined the following document(s) received September 21,
2021 and orders the Clerk to reject the Brief (per plaintiff) and return the document(s)
to John James Sakocius for the reason(s) noted below:

       John James Sakocius is attempting to file documents with this Court, although
the case caption indicates that the documents should be filed with United States Court
of Appeals. It appears that the documents were submitted to this Court in error.

         IT IS SO ORDERED.


Dated: September 21, 2021                         /s/ Sally J. Berens
                                                 SALLY J. BERENS
                                                 U.S. Magistrate Judge
